Citation Nr: 1453671	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability. 

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for a gastrointestinal (GI) disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, mood disorder, polysubstance abuse, and posttraumatic stress disorder (PTSD), and an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In the March 2012 substantive appeal, the Veteran requested to appear at a hearing before the Board at the RO.  A videoconference hearing was scheduled for May 15, 2013 and the Veteran was provided notice of the hearing in a February 2013 letter.  The Veteran did not appear for the scheduled hearing and has not provided good cause for her failure to appear.  The Board therefore considers her hearing request withdrawn.

The Veteran's May 2011 notice of disagreement also initiated an appeal with respect to the April 2011 rating decision's denial of entitlement to service connection for a right ankle disability.  In a January 2012 rating decision, service connection for a chronic right ankle sprain with degenerative arthritis was granted with an initial 10 percent evaluation assigned effective April 26, 2010.  The award of service connection constitutes a complete grant of the benefits sought on appeal and the claim for entitlement to service connection for a right ankle disability is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  First, efforts must be made to obtain VA and private treatment records identified by the Veteran but not currently associated with the claims file.  In May 2010, the Veteran submitted a medical release form for the Jonesboro VA Community Based Outpatient Clinic (CBOC) noting that she had received treatment at the facility from August 1996 to the present.  VA obtained records from the Jonesboro CBOC dating from November 2000, but there is no indication that records were requested for the period beginning in August 1996.  
The procurement of potentially pertinent VA medical records referenced by the veteran is required and attempts must be made to obtain records from the Jonesboro CBOC and its parent facility, the Memphis VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In March 2012, the Veteran also submitted a medical release form for AHEC Family Practice Clinic in Jonesboro, Arkansas.  The release indicated that she had received treatment at the private facility for all her claimed disabilities from August 1996 to February 2011.  The March 2012 release form expired before the RO requested records from AHEC.  The RO contacted the Veteran in a November 2012 letter and asked her to provide a new release, but no response to this request was received.  Nevertheless, as the case must be remanded to obtain records of VA treatment, the Veteran should be provided another opportunity to submit a medical release form to allow VA to obtain records from AHEC Family Practice Clinic on her behalf. 

Finally, the Board finds that additional medical opinions must be obtained addressing the etiology of the claimed left knee and left ankle disabilities.  The Veteran contends that these conditions were incurred secondary to the service-connected right ankle disability due to a change in her gait and shifting of her weight to the left lower extremity.  VA examinations of the left knee and ankle were conducted in April 2012, but the medical opinions provided are not adequate.  The VA examiner, an orthopedic physician, did not provide an adequate rationale for the stated conclusions that the Veteran's left knee and ankle were not related to the service-connected right ankle.  The examiner also did not address whether the service-connected disability aggravated the claimed left lower extremity conditions.  Additional medical opinions are therefore required by VA's duty to assist the Veteran in developing evidence to support her claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records from the Memphis VAMC, to include the Jonesboro CBOC, dating from August 1996 to November 2000 and during the period beginning January 2013.  All efforts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and request that she execute a medical release form to authorize VA to obtain medical records from AHEC Family Practice Clinic and any other private facility that has treated her claimed disabilities.

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  
3.  Return the claims file to the VA examiner who performed the April 2012 orthopedic examination.  After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's claimed left knee and left ankle disabilities are caused or aggravated by the service-connected chronic right ankle sprain with degenerative arthritis.

The addendum medical opinion must be accompanied by a full explanation and basis.  The examiner must address the Veteran's contentions that her service-connected right ankle sprain has altered her gait putting more weight and strain on her left knee and ankle.  The examiner must address whether the Veteran's right ankle sprain has aggravated any currently present left knee and/or left ankle conditions.

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




